*172OPINION OF THE COURT
Per Curiam.
On January 4, 2012, the respondent entered a plea of guilty in Supreme Court, Suffolk County (Cohen, J), to the crime of scheming to defraud in the first degree, a class E felony in violation of Penal Law § 190.65 (1) (b). The respondent admitted, inter alia, that between January 16, 2008 and April 30, 2009, he participated in a scheme to obtain mortgage loan proceeds from financial institutions using fraudulent documentation.
The Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) now moves to strike the respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b) based upon his felony conviction. The respondent does not oppose the Grievance Committee’s motion.
By virtue of his felony conviction, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4), and was automatically disbarred on January 4, 2012. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, effective January 4, 2012, and the respondent’s name is stricken from the roll of attorneys based on his disbarment.
Eng, P.J., Mastro, Rivera, Skelos and Roman, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, John Arnold Reynolds, is disbarred, effective January 4, 2012, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, John Arnold Reynolds, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, John Arnold Reynolds, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
*173Ordered that if the respondent, John Arnold Reynolds, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).